Citation Nr: 0802376	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  05-17 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
seizure disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
vertigo.

4.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had verified active service from August 1950 to 
February 1952, with more than 4 years of total active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO determined that new and 
material evidence had not been presented to reopen claims of 
entitlement to service connection for a seizure disorder, 
bilateral hearing loss, and vertigo, and which denied a claim 
of entitlement to TDIU.  In May 2006, the Board remanded the 
claims for additional development.  

The veteran's representative has raised the issue of 
entitlement to an extraschedular rating for service-connected 
headaches.  See June 2005 statement in support of claim; 
August 2005 hearing transcript.  This issue has not been 
adjudicated by the agency of original jurisdiction, and is 
referred to the RO for appropriate action.  

In August 2005, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  In an unappealed decision, dated in February 1999, the RO 
denied a claim of entitlement to service connection for a 
seizure disorder.

2.  The evidence received since the RO's February 1999 
decision, which denied service connection for a seizure 
disorder, which was not previously of record, and which is 
not cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claim.  

3.  In an unappealed decision, dated in June 2001, the RO 
denied claims of entitlement to service connection for 
hearing loss, and vertigo.

4.  The evidence received since the RO's June 2001 decision, 
which denied service connection for hearing loss, and 
vertigo, which was not previously of record, and which is not 
cumulative of other evidence of record, does not raise a 
reasonable possibility of substantiating the claims.  

5.  The veteran has no less than two years of high school; he 
has about 20 years of experience in machine maintenance; he 
last worked full-time in 1981.

6.  The veteran's service connected disabilities are migraine 
headaches, evaluated as 50 percent disabling, a trigeminal 
nerve injury, evaluated as 30 percent disabling, and "healed 
chip fracture, right index finger," tonsillitis, and bruxism, 
with each disability evaluated as 0 percent disabling; his 
combined rating is 70 percent.  

7.  The veteran's service-connected disabilities do not 
preclude him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.





CONCLUSIONS OF LAW

1.  New and material evidence has not been received since the 
RO's February 1999 decision which denied a claim of 
entitlement to service connection for a seizure disorder; the 
claim for service connection for a seizure disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).  

2.  New and material evidence has not been received since the 
RO's June 2001 decision which denied claims of entitlement to 
service connection for hearing loss, and vertigo; the claims 
for service connection for bilateral hearing loss, and 
vertigo, are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The veteran asserts that new and material evidence has been 
submitted to reopen his claims of entitlement to service 
connection for a seizure disorder, hearing loss, and vertigo.  
During his hearing, held in August 2005, the veteran 
testified that he had dizziness and vertigo during service, 
and that his seizures began in about 1985.  He asserted that 
he sustained head trauma after he was hit in the head by a 
rifle butt, and that he was exposed to acoustic trauma from 
rifle fire and explosions, during combat in Korea.  He 
testified that he had first noticed hearing loss in about 
1995.  Finally, he asserted that his seizures were related to 
his (service-connected) headaches, and that he could not work 
due to his headaches.  

With regard to the claim for a seizure disorder, in February 
1999, the RO denied a claim for a seizure disorder.  The RO 
notified the veteran of this denial of his claim in a letter 
dated March 3, 1999.  There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  

With regard to the claim for bilateral hearing loss, in June 
2001, the RO denied a claim for service connection for 
hearing loss.  There was no appeal, and the RO's decision 
became final.  Id.  

With regard to the claim for vertigo, in September 1993, the 
RO denied a claim for service connection for dizziness 
secondary to service-connected migraine headaches.  See 
38 C.F.R. § 3.310 (2007).  The veteran appealed, and in 
December 1994, Board denied the claim.  There was no appeal, 
and the Board's decision became final.  See 38 U.S.C.A. 
§ 7104(b).  The veteran subsequently filed to reopen his 
claim on two occasions, and in June 1996, and June 2001, the 
RO denied the claims, which were characterized as a claim for 
service connection for "dizziness with vertigo due to head 
trauma" (June 1996), and "vertigo secondary to combat head 
injury" (June 2001).  In each case, there was no appeal, and 
the RO's decisions became final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  

The veteran filed to reopen his claims for a seizure 
disorder, bilateral hearing loss, and vertigo, and in an 
April 2004 rating decision, the RO denied all of the claims.  
The veteran has appealed this decision.  

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2007).

A final decision cannot be reopened unless new and material 
evidence is presented. Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

The veteran's claims to reopen were received at the RO after 
August 29, 2001. 
For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  It is 
appropriate to consider high frequency sensorineural hearing 
loss an organic disease of the nervous system and, therefore, 
a presumptive disability.  See Memorandum, Characterization 
of High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  
The Court has held that 38 U.S.C.A. § 1154 does not alter the 
fundamental requirement of a diagnosis, or a medical nexus to 
service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996).  

A.  Seizure Disorder 

The most recent and final denial of this claim was in 
February 1999.  Therefore, the Board must determine if new 
and material evidence has been submitted since that time.  
See 38 U.S.C.A. § 5108.  When determining whether the 
evidence is new and material, the specified basis for the 
last final disallowance must be considered.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence of record at the time of the RO's February 1999 
decision included the veteran's service medical records, 
which showed that he primarily received treatment for 
complaints of headaches, with no notations of reported head 
trauma.  The veteran's separation examination report, dated 
in February 1952, showed that his head was clinically 
evaluated as normal, and that his neurological system was 
"NS" (presumably, "not symptomatic").    

The veteran's discharge (DD Form 214), did not indicate that 
he served in Korea, or that he participated in combat, and 
there was no other evidence to show service in Korea, or 
participation in combat.  

As for the post-service evidence, it consisted of VA and non-
VA reports, dated between 1950 and 1999.  This evidence 
included reports from treatment apparently provided by the 
veteran's employer, dated between 1950 and 1981, which showed 
many treatments for headaches.  A VA examination report, 
dated in March 1953, showed that the veteran indicated that 
he did not have any injuries during service, and that he 
complained of headaches with a number of neurological 
complaints that included dizziness, photophobia, nausea, 
left-sided facial numbness, and difficulty speaking and 
comprehending.  He did not report having any seizures.  A 
neurological examination revealed "no positive findings 
whatsoever."  The diagnosis was severe migraines.  A January 
1959 VA examination report also noted a number of 
neurological complaints, with no reports of seizures.  A 
neurological examination did not reveal any impairment of 
coordination, sensory or motor disturbances, weakness, or 
atrophy.  The diagnosis was headaches.  Private treatment 
reports, dated in 1981, showed treatment for coronary artery 
disease.  A January 1982 VA examination report showed that 
the veteran complained of symptoms beginning in 1981 that 
included falling, memory loss, and loss of consciousness.  He 
reported an inservice history of a head injury incurred 
aboard a landing craft in 1951, with treatment aboard ship 
for 17 days, followed by 12 weeks of treatment at a Navy 
hospital in New River, North Carolina.  The sole diagnosis 
was headaches.  A January 1982 VA progress note contains 
assessments of migraine headaches, and positional vertigo.  
Subsequently dated reports show ongoing complaints that 
included headaches, dizziness, syncope, right-sided numbness, 
and a gait disturbance.  He was shown to have a long history 
of obesity, and diagnoses that included IDDM (insulin-
dependent diabetes mellitus), coronary artery disease, 
chronic obstructive pulmonary disease, and hypertension.  The 
reports also showed that the veteran was taking medications 
that included Dilantin.  A January 1982 VA progress report 
notes that an electroencephalogram (EEG) showed 
irregularities, but no seizure activity.  A July 1982 report 
from a private physician, K.S., M.D., indicated that the 
veteran reported a history of a head injury in 1951 "when he 
fell off a vehicle and was hospitalized at the Navy Hospital 
in New River, North Carolina."  He reported a history of 
fainting spells and falling beginning in 1981.  The 
impression was "temporal lobe epilepsy by history."  A 
March 1986 VA report indicates that the veteran reported a 
history of a "brain concussion as a result of a bomb 
explosion in 1951," followed by 12 weeks of hospitalization.  
A June 1986 VA EEG was "strongly suggestive of an epileptic 
disorder involving both temporal lobes.  A December 1989 VA 
examination report showed that the veteran reported 
sustaining a head injury in 1951, being in a wheelchair since 
1981, and contained diagnoses that included temporal lobe 
injury with seizure disorder and balance problems.  An April 
1990 VA hospital report contained diagnoses of migraine 
headache, and gait instability secondary to obesity.  VA 
medical reports also showed that the veteran had been 
diagnosed with psychiatric disorders that included an 
adjustment disorder, an organic mood disorder, depression, 
anxiety, and a personality disorder.  

At the time of the RO's February 1999 denial of the claim, 
the evidence showed that the veteran first reported a head 
injury during service in 1981, at which time he claimed that 
he incurred a head injury aboard a landing craft in 1951, 
with treatment aboard ship for 17 days, followed by 12 weeks 
of treatment at a Navy hospital in New River, North Carolina.  
He subsequently stated that he had incurred a head injury as 
a result of a fall from a vehicle, and later indicated that 
it was the result of a bomb explosion.  However, there was no 
evidence to show participation in combat, or a head injury 
during service.  Notwithstanding the veteran's many 
neurological complaints since separation from service, the 
earliest diagnosis of seizures was dated no earlier than 
1982, which was about 30 years after separation from service.  
In addition, there was no competent evidence showing that the 
veteran participated in combat, that he sustained a head 
injury during service, or that the veteran's seizures were 
related to his service.  

Evidence received since the RO's February 1999 decision 
consists VA and non-VA medical treatment reports, dated 
between 1996 and 2007, and a decision of the Social Security 
Administration (SSA), dated in April 1982.  This evidence 
shows that the veteran has made ongoing complaints of 
symptoms that include seizures about once a month, as well as 
complaints of dizziness, and a gait disturbance.  His 
diagnoses included complex partial seizures, and seizure 
disorder secondary to temporal lobe lesion, right side.  See 
e.g., September 1997 VA neurology clinic report; May 2001 and 
November 2003 VA neurological examination reports.  A May 
2001 VA "aid and attendance or housebound" examination 
report shows that the veteran reported being struck in the 
head during a rocket barrage, with subsequent treatment for 
12 weeks in the hospital.  An October 2006 VA examination 
report notes mixed dementia and possible early Alzheimer's, a 
history of partial complex seizures, and an inability to walk 
"related a great deal to his morbid obesity and his general 
instability of his gait."  The SSA's April 1982 decision 
showed that the SSA determined that the veteran was disabled 
as of July 1981 due to "severe migraine headaches, 
dizziness, and a gait disturbance of unclear etiology."  

This evidence that was not of record at the time of the 
February 1999 decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  However, the Board 
finds that this evidence is not material.  In this case, none 
of the submitted evidence is dated prior to 1996, which is 
about 43 years after separation from service.  In addition, 
although the veteran's reports of head trauma during service 
and/or participation in combat have been reiterated by him in 
the medical reports, this unsubstantiated history was 
previously part of the record in the prior denial, and 
despite these reports, none of the new medical evidence 
contains competent evidence to show that the veteran has 
seizures that are related to his service.  That is, the 
ultimate question in the case which was previously 
unsubstantiated continues to be unsupported.  The veteran's 
own testimony and assertions as to a causal connection 
between his service and current disability is duplicative and 
not new and material.   Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  The 
Board therefore finds that the submitted evidence is not both 
new and material and does not raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156.  The claim 
is therefore not reopened.  

B.  Vertigo

The most recent and final denial of this claim was in June 
2001.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

With regard to the evidence of record at the time of the RO's 
June 2001 rating decision, the Board's discussion of the 
medical evidence in Part I.A., is incorporated herein.  
Briefly stated, the veteran was not treated for vertigo 
symptoms during service, nor was vertigo noted upon 
separation from service.  As for the post-service medical 
evidence, the veteran essentially complained of dizziness or 
vertigo on an ongoing basis since 1953, and he was repeatedly 
diagnosed with headaches/migraine headaches.  Vertigo appears 
to have been first listed as a separate assessment in a 
January 1982 VA progress note.  

As for the etiology of the veteran's vertigo, the evidence 
showed that the veteran had used crutches, a wheelchair, or a 
scooter, for many years, and that he had a complex medical 
history that included coronary artery disease, hypertension, 
obesity (characterized at times as "morbid" and 
"pathological"), insulin-dependent diabetes mellitus, COPD, 
and a seizure disorder.  A February 1982 VA progress note 
contained assessments of headache, and dizziness "probably 
secondary to post-cerebral circulation etiology vs. benign 
positional vertigo."  A September 1988 VA 
electronystagmogram (ENG) report "for severe vertigo" 
contained a provisional diagnosis of rule out cochlear 
lesion, and noted no significant spontaneous or gaze 
nystagmus, basically symmetrical optokinetic responses, and 
no significant positional nystagmus.  The report did not 
attribute the veteran's vertigo to any particular disease 
process.  An April 1990 VA hospital report contained 
diagnoses of migraine headaches, and "gait instability 
secondary to instability."  A December 1998 VA "aid and 
attendance" examination report contained diagnoses that 
included "temporal lobe injury with seizure disorder and 
balance problems."  A May 2001 VA examination report noted 
poor mobility secondary to his "massive obesity," and that 
his obesity affected his ability to breathe.  In summary, at 
the time of the RO's June 2001 decision, the earliest 
diagnosis of vertigo/dizziness was dated no earlier than 
1982, which was about 30 years after separation from service.  
In addition, there was no competent evidence showing that the 
veteran participated in combat, that he sustained a head 
injury during service, or that the veteran's vertigo was 
related to his service.  

Evidence received since the RO's June 2001 decision consists 
VA and non-VA medical treatment reports, dated between 1996 
and 2007.  This evidence shows that the veteran has made 
ongoing complaints of symptoms that include dizziness and a 
gait disturbance, and that he continued to report sustaining 
head trauma during service.  His diagnoses and assessments 
included "chronic light-headedness and dizziness secondary 
to chronic vestibulopathy."  See September 1997 and January 
1998 VA progress notes.  He was shown to have peripheral 
neuropathy associated with his diabetes.  See e.g., November 
2003 VA examination report.  In December 2003, he underwent a 
total left knee replacement, and the medical reports note 
that a right knee replacement was also warranted due to 
degenerative joint disease.  An October 2006 VA examination 
report notes an inability to walk "related a great deal to 
his morbid obesity and his general instability of his gait."  

This evidence that was not of record at the time of the June 
2001 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  In this case, none of the 
submitted evidence is dated prior to 1996, which is about 43 
years after separation from service.  In addition, although 
the veteran's reports of head trauma during service and/or 
participation in combat were again related in the medical 
reports, the submitted evidence is cumulative and redundant 
and despite such reports, none of the new medical evidence 
contains competent opinion to link the veteran's post-service 
vertigo to his service.  As noted, his own lay statement is 
insufficient to constitute new and material evidence as to 
medical nexus.  The Board therefore finds that the submitted 
evidence does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.  

C.  Hearing Loss

The most recent and final denial of this claim was in June 
2001.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  Hodge.  

With regard to the evidence of record at the time of the RO's 
June 2001 rating decision, the Board's discussion of the 
medical evidence in Part I.A. and I.B., is incorporated 
herein.  Briefly stated, the evidence of record at the time 
of the RO's June 2001 decision included the veteran's service 
medical records, which showed that he primarily received 
treatment for complaints of headaches, with no reported 
trauma.  The service medical records did not show that the 
veteran was treated for hearing loss symptoms during service.  
The veteran's separation examination report, dated in 
February 1952, showed that his ears, and drums, were 
clinically evaluated as normal, and that whispered and spoken 
voice testing was 15/15, bilaterally.  As for the post-
service medical evidence, the evidence of record in June 2001 
included a VA auidiogram report, dated in August 1988, which 
contained only charted results that appeared to show that he 
had hearing loss as defined at 38 C.F.R. § 3.385.  
Subsequently dated reports showed that he had hearing loss as 
defined at 38 C.F.R. § 3.385.  See e.g., June 1996 VA 
audiometric report.  

At the time of the June 2001 decision, there was no medical 
evidence dated during service to show treatment for hearing 
loss "disability."  Such hearing loss was first shown in 
1988, which was about 35 years after separation from service, 
and there was no competent evidence to demonstrate that the 
veteran's hearing loss was related to his service.  

Evidence received since the RO's June 2001 decision consists 
VA and non-VA medical treatment reports, dated between 1996 
and 2007.  This evidence includes an October 2006 VA 
examination report which shows that the veteran reported that 
he had served in Korea for 1.5 years, and participated in 
combat.  The report indicates that he had received hearing 
aids at VA, and shows that he has bilateral hearing loss as 
defined at 38 C.F.R. § 3.385.  

This evidence, that was not of record at the time of the June 
2001 decision, is not cumulative, and is "new" within the 
meaning of 38 C.F.R. § 3.156.  However, the Board finds that 
this evidence is not material.  In this case, none of the 
submitted evidence is dated prior to 1996, which is about 43 
years after separation from service.  In addition, although 
the veteran's reports of head trauma during service and/or 
participation in combat have been repeated in the medical 
reports, these are duplicative statements from the prior 
denial, and in any event, none of the new medical evidence 
contains competent evidence to show that the veteran has 
hearing loss that is related to his service (the reason for 
the prior denial).  The Board therefore finds that the 
submitted evidence does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  The claim is 
therefore not reopened.  

D.  Conclusion

With regard to all claims, the Board points out that service 
connection is in effect for migraine headaches, evaluated as 
50 percent disabling, a trigeminal nerve injury, evaluated as 
30 percent disabling, and a "healed chip fracture, right 
index finger," tonsillitis, and bruxism, with each disability 
evaluated as 0 percent disabling.  None of the submitted 
evidence contains competent evidence to show that the 
veteran's seizure disorder, vertigo, or hearing loss, was 
caused or aggravated by service or a service-connected 
disability.  See 38 C.F.R. § 3.310 (2007); Allen v. Brown, 7 
Vet. App. 439 (1995).  That is, the evidence does not relate 
to an unestablished fact that is necessary to substantiate 
the claim.  38 C.F.R. § 3.156.  

The only other pertinent evidence received since the February 
1999 (seizure disorder) and June 2001 (vertigo and hearing 
loss) denials of the claims consists of oral and written 
testimony from the veteran, and his spouse.  In Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  Because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


II.  TDIU

As previously noted, service connection is in effect for 
migraine headaches, evaluated as 50 percent disabling, and a 
trigeminal nerve injury, evaluated as 30 percent disabling, 
as well as a "healed chip fracture, right index finger," 
tonsillitis, and bruxism, with each disability evaluated as 0 
percent disabling.  His combined rating is 70 percent.  The 
Board further notes that the veteran's claims for TDIU have 
previously been denied on a number of occasions, most 
recently in June 2001.  In October 2003, the veteran again 
filed a TDIU claim, and in April 2004 the RO denied the 
claim.  The veteran has appealed.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more.  If there 
are two or more such disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

Being unable to maintain substantially gainful employment is 
not the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear 
numerical standard for determining TDIU, it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed Cir. 2001).  Unemployability associated with 
advancing age or intercurrent non-service-connected 
disability may not be considered in determining entitlement 
to a total compensation rating.  38 C.F.R. § 4.19.

With regard to the veteran's work history and education, the 
SSA's April 1982 decision indicates that the veteran had a 
tenth-grade education, and that he had not worked since July 
1981.  A TDIU claim, received in September 1987 (VA Form 21-
8940), shows that the veteran reported that he had four years 
of high school, that he had worked in machine maintenance 
between 1952 and 1981, and that he had left his last job due 
to his disability.  Specifically, he stated that he had 
"epileptic attacks," and that he "worked maintaining heavy 
machinery [and] could fall."  A May 2000 TDIU claim (VA Form 
21-8940) shows that the veteran reported that he had two 
years of high school, that he had worked in machine 
maintenance between 1952 and 1981, and that he had left his 
last job due to his disability, with no further elaboration.  
The veteran's TDIU claim, received in October 2003, merely 
stated that he hadn't worked since 1981; a VA Form 21-8940 
was not completed.  

The Board's discussion of the medical evidence in Part I is 
incorporated herein.  

Medical records from veteran's employer, dated between 1950 
and 1981, show many treatments for complaints of headaches.  

The claims files contain a number of opinions, dating back to 
1981, which indicate that the veteran cannot work, summarized 
as follows:

An August 1981 statement from a VA physician states that the 
veteran is not able to return to work due to his headaches.  

Reports from a VA physician, Dr. M.S., M.D., dated in January 
and October of 1982, state that the veteran has chronic 
headaches as well as a chronically unsteady gait, which kept 
him from returning to work (January 1982), and that the 
veteran's headaches "combined with his unsteadiness...make his 
gainful employment difficult if not impossible at this 
time."  

A VA "aid and attendance" examination report, dated in May 
1993, shows that the veteran reported that he had to stop 
working in 1981 because of severe vertigo attacks which 
occasionally caused fainting.  The report notes complaints of 
impaired balance, and that he was in a wheelchair, and that 
he could not stand or walk because of dizziness.  The 
diagnoses were pathological obesity, vertiginous syndrome, 
and diabetes mellitus, insulin dependent. 

An April 1993 statement from a VA physician indicates that 
the veteran has been disabled since 1985, with (otherwise 
unspecified) "episodes" that prevent him from any gainful 
employment, and render him housebound and in need of aid and 
attendance.  

The claims files include reports and statements from a 
private physician, B.J.C., M.D., dated between 2003 and 2004.  
This evidence show treatment for glaucoma and cataracts, 
respiratory symptoms, circulatory disease, as well as 
complaints of chronic headaches and seizures.  In a November 
2003 statement, the physician noted an extensive medical 
history that included the veteran's report of seizures 
following an inservice head trauma, as well as severe knee 
arthritis requiring bilateral knee replacement, a possible 
myocardial infarction, diabetes, congestive heart failure, 
and coronary artery disease.  The physician concluded, "All 
in all I think he is 100% disabled and he is entitled to 
compensation as he is unable to secure and follow a 
substantially gainful occupation because of his service-
connected disabilities."  An April 2004 report notes, "He 
is unable to walk or be a gainful employee due to morbid 
obesity and inability to walk secondary to knee and low back 
pain."  A December 2004 statement notes that the veteran 
continues to suffer from migraines "due to a concussion he 
suffered in Korea," and that he has left-sided facial 
numbness.  The physician stated that the veteran was 
unemployable.  

An October 2006 VA examination report contains impressions 
noting diabetic peripheral neuropathy, history of post-
traumatic migraine headache, history of seizure disorder, and 
an inability to walk "related a great deal to his morbid 
obesity and his general instability of his gait."  The 
examiner stated that the veteran was clearly unable to work, 
citing his age (76 years old), memory dysfunction, a seizure 
disorder, an inability to walk "primarily related to his 
morbid obesity," and "multiple medical conditions."  The 
examiner further stated that the veteran's service-connected 
migraines continued to occur and were a problem for him, and 
that, "If it were purely the migraine headaches, I think he 
could work in between the episodes, but he has not worked 
since 1981 because of his variable complaints and it appears 
that he was taken off of work by physicians at that time."  
In an addendum, dated in June 2007, the examiner further 
stated that the veteran had no evidence of any weakness, 
sensory loss, or recurrent pain due to his trigeminal nerve 
disability, and that, "I feel there is no basis for any 
problems with his fifth nerve or the trigeminal nerve, which 
is primarily a sensory nerve.  He does have occasional 
difficulties with motor function, but none was found in this 
patient as far as chewing and jaw function."  

The Board has determined that the claim must be denied.  The 
aforementioned opinions that are dated prior to 2006, and 
which indicate that the veteran cannot work, suffer from a 
variety of deficiencies which render their probative value 
insufficient to warrant a grant of the current claim.  
Specifically, with the exception of Dr. B.J.C.'s statements, 
they area all between 14 and 26 years old, and are therefore 
considered less probative of the veteran's current condition 
than the October 2006 and June 2007 VA opinions, which weigh 
against the claim.  Furthermore, with regard to all of these 
opinions, none of them is shown to have been based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  
Finally, Dr. B.J.C.'s reports show that the veteran was 
treated for a number of nonservice-connected conditions.  In 
this regard, the veteran is shown to have a number of 
nonservice-connected disabilities, including, but not limited 
to, insulin-dependent diabetes mellitus, congestive heart 
failure, a seizure disorder, osteoarthritis, chronic 
obstructive pulmonary disease, chronic renal failure, and 
frontal lobe syndrome.  See e.g. April 2005 report from 
Mountain Home VA Medical Center.  Dr. B.J.C.'s November 2003 
opinion appears to erroneously assume that service connection 
is in effect for the veteran's seizures.  His April 2004 
opinion, in which he clearly states that the veteran "is 
unable to walk or be a gainful employee due to morbid obesity 
and inability to walk secondary to knee and low back pain," 
contradicts his November 2003 opinion.  In addition, his 
December 2004 opinion does not clearly state that he believes 
that the veteran is unemployable due to his headaches 
(although this could be inferred), and he does not discuss or 
provide any rationale in this statement to show a disavowal 
of his April 2004 opinion.  In contrast, the October 2006 VA 
opinion shows that the examiner stated that multiple records 
were reviewed from the veteran's files, and the examiner 
summarized the veteran's medical history, examined the 
veteran and summarized those findings.  The examiner 
concluded that, "If it were purely the migraine headaches, I 
think he could work in between the episodes."  Finally, the 
June 2007 addendum shows that there were no findings 
warranting the conclusion that the veteran's trigeminal nerve 
injury has resulted in unemployability.  Specifically, there 
was no evidence of any weakness, sensory loss, or recurrent 
pain, and "no basis for any problems with his fifth nerve or 
the trigeminal nerve."  

Although the Board has considered the SSA's April 1982 
decision, decisions of the Social Security Administration 
regarding unemployability, while relevant, are not 
controlling with respect to VA determinations.  See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 
Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  The SSA's decision in this case is 
over 25 years old, and the determination includes 
consideration of disabilities for which service connection is 
not currently in effect, specifically, "dizziness," and 
"an unsteady gait."  It therefore does not specify that the 
veteran's unemployability is solely due to service-connected 
disabilities (without regard to the effects of nonservice-
connected disorders).  See 38 C.F.R. § 4.16.  

In summary, the Board finds that the most competent and 
probative evidence does not show that the veteran is 
incapable of performing the physical and mental acts required 
by employment due to his service-connected disabilities.  The 
Board therefore concludes that the preponderance of the 
evidence is against the claim that the veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service- connected disabilities.  Entitlement 
to TDIU is thus not established under 38 C.F.R. § 4.16(a).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA 

The Board finds that VA has satisfied its duties to the 
appellant under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant' s 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004)

VA has made all reasonable efforts to assist the appellant in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in May 2006, the appellant was 
notified of the information and evidence needed to 
substantiate and complete his claims.  He was specifically 
informed as to what evidence he was to provide and to what 
evidence VA would attempt to obtain on his behalf. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   The Board notes 
that VCAA letters were also sent in October 2003, and April 
2005; however, they do not appear to have conformed to notice 
requirements as set forth in Quartuccio.  

The May 2006 VCAA letter was sent to the appellant after to 
the RO's April 2004 decision that is the basis for this 
appeal.  However, the May 2006 letter was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the letter fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  In addition, after the letter was sent, 
the case was readjudicated and in August 2007, a Supplemental 
Statement of the Case was provided to the appellant.  
Further, the record also shows that the appellant has actual 
knowledge of the evidence necessary to substantiate his 
claims, based upon his arguments.  In summary, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notice.   

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
In May 2006, the Board specifically remanded the claims for 
notice under Kent, and in a letter dated that same month, the 
appellant was informed of the criteria for service 
connection, and that he had to submit new and material 
evidence to reopen his claims.  In addition, the actions by 
the veteran and his representative indicate actual knowledge 
of the criteria for reopening the claims.  See e.g., 
submissions, received in August 2001, and June 2005; brief, 
dated in December 2007.  As both actual knowledge of the 
criteria for reopening the claims, and of the veteran's 
procedural rights has been demonstrated, and as he, or those 
acting on his behalf, have had a meaningful opportunity to 
participate in the development of his claims, the Board finds 
that the appellant has been provided with adequate notice of 
what constitutes new and material evidence to reopen his 
claims for service connection, and that no prejudice to the 
veteran will result from proceeding with adjudication without 
additional notice or process.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the appellant's claims files.  With regard to the claims to 
reopen, although the appellant has not been afforded an 
examination, and although etiological opinions have not been 
obtained, since the Board has determined that new and 
material evidence has not been presented, a remand for an 
examination and/or an etiological opinion is not required to 
decide the claims.  See 38 U.S.C.A. § 5103A(f) (West 2002).  
An examination and opinion has been obtained with regard to 
the TDIU claim.  The Board concludes, therefore, that 
decisions on the merits at this time do not violate the VCAA, 
nor prejudice the appellant under Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

New and material evidence not having been submitted to reopen 
claims for service connection for a seizure disorder, 
vertigo, and bilateral hearing loss, the appeal is denied.

A total rating on the basis of individual unemployability due 
to service-connected disability is denied.


____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


